Per Curiam.
The nature of this action and the character of the judgment appealed from are correctly stated in the brief for appellant, as follows:
“This action was brought * * * by Frank S. Fishback, as plaintiff, against the appellees, Public Service Commission of Indiana, Citizens Gas Company of Indianapolis, and Indianapolis Gas Company, as defendants, to vacate and set aside an order of the Public Service Commission authorizing the Citizens Gas Company to lease the plant and property of the Indianapolis Gas Company for a period of ninety-nine years, and to operate it with its own plant and property as part of *284a consolidated system. The action also sought the cancellation of the lease made by authority of the order, ,and an injunction against appellees, the two gas companies, to prevent them from carrying out the provisions of the order.”
Said order, as set out in the complaint, after reciting that certain changes were required to be and were made in the terms of the lease in question, was only that “the Commission, having examined said lease and being advised in the premises, now orders that the same be approved and spread upon the records of said Commission.”
An affirmative answer having been filed by appellee to the first paragraph of complaint, appellant filed nine additional paragraphs of complaint, to each of which (after amendment), a demurrer was sustained. Appellant then filed a demurrer to said answer, which was overruled. Appellant refused to plead further, and on February 15, 1921, final judgment that appellant take nothing, and that appellees recover their costs, was rendered on the demurrers. No motions were filed by which the effect of the judgment was suspended, there was no prayer for a term appeal, and all that appellant is shown by the transcript to have done after the rendition of judgment was to file a praecipe, asking the clerk to prepare and certify a transcript of the record below.
The transcript and assignment of errors were filed in the Supreme Court on October 4, 1921, after the lapse of 231 days from the date of judgment. A motion to dismiss the appeal has been filed because it was not perfected within 180 days after judgment, in compliance with the provisions of the Practice Act. §672 Burns 1914, Acts 1913 p. 65, §2.
It appears that in April and June 1921, respectively, appellant filed in this court verified petitions stating that the action was to set aside an order of the Public *285Service Commission authorizing the two gas companies to enter into a lease, “and fixing the rate at which gas should be supplied to the citizens of said city.” And, upon each petition, an order of this court was obtained extending the right to appeal, under the provision of Acts 1913 p. 167, §83 (§10052e3 Burns 1914), which gives the right to appeal from an order fixing rates within 60 days, “or within such further time as the Supreme Court may grant.” And in August, 1921, he obtained a further order extending to October 5, 1921, the time for filing his transcript, upon a petition showing that he had been given the other extension and that his transcript was not yet fully prepared. But §83, supra, has no application to an appeal from the refusal of the court to enjoin action under a lease approved by the Public Service Commission. §§10052q3, 10052r3 Burns 1914, Acts 1913 p. 167, §§95; 95%.
The approval of- a lease of the property of one public utility corporation by another is a legislative act, from which no appeal lies to the courts, and the remedy sought by appellant by each paragraph of its complaint was to enjoin performance of the contract of lease, for the alleged reason that the Public Service Commission had exceeded its authority in approving the lease, and that the gas companies had failed to perform certain conditions precedent, upon which their power to enter, into the lease was alleged to depend. An appeal from the judgment in such an action must be taken under the General Practice Act (§672 Burns 1914, supra), within 180 days, and is not governed by the statute requiring an appeal from an order fixing rates to be perfected within sixty days, or within such further time as the Supreme Court may grant.
If a term appeal had been taken, there might have been statutory authority for the trial court (not this *286court) to extend the time for filing the transcript until it could be completed by the clerk. Acts 1917 p. 71, §679 Burns’ Supp. 1921.
But counsel for appellant verified, an affidavit under date of July 30, 1921, in which he stated “that such transcript of about 1,400 pages has now been compléted,” but that it was not indexed or provided with marginal notes. This was two weeks before the expiration of 180 days from the date of judgment, so that the statutory power of the trial court to extend the time might well be doubted, even.if the order of extension had been made by that court. Ordinarily, the Supreme Court will do all that is possible to save an appeal where the parties' have relied on acts of the court or its officers, which were done without lawful authority. Bank of Westfield v. Inman (1892), 133 Ind. 287; Smythe v. Boswell (1889), 117 Ind. 365.
But where orders made by the court were induced by affidavits, in which a representative of appellant made statements which, if correct, would have justified the action taken, and it appears from the record that the statements in such affidavits were incorrect, and that the court was not authorized to make such orders, appellant is not entitled to special consideration because he relied upon the orders thus obtained.
The law required that this appeal should be perfected within 180 days from the time, the judgment was rendered. §672 Burns 1914, supra. It was not perfected until-the 231 day.
The motion to dismiss is sustained, and the appeal is dismissed.